DETAILED ACTION
1.	Response to Applicant’s arguments filed 04/01/2022 with respect to pending claims 1-20. Claims 1, 2, 4-6 and 9-14 are amended. This application is a continuation (CON) of application 16/502,717 which is a divisional (DIV) of application 16/180,394 which is a DIV of 15/520,145 which was issued on 11/13/2018 as patent 10,129,848.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

List of cited references
US-2009/0046633 A1
Thompson, Allan 
02-2009
US-2010/0110948 A1
Batta, Puneet
05-2010
US-2010/0246419 A1
Batta et al.
09-2010
US-10,217,120 B1
Shin et al.
02-2019


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-5, respectively, of U.S. Patent No. 10,129,848. Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements of the application claims 1-5 are to be found in patent claims 1-5.  The difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus more specific.  Thus the invention of claims 1-5 of the patent is in effect a "species" of the "generic" invention of the application claims 1-5.  It has been held that the generic invention is "anticipated" by the "species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-5 are anticipated by claims 1-5 of the patent, they are not patentably distinct from claims 1-5 of the patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 refers to the first, second and third access devices.  There is insufficient antecedent basis for these limitations in the claims.  Applicant has amended the claims by removing ‘access’ from the previous version of the claim(s). Dependent claims 2-10 are rejected for the same reason.  Other than that, claims 1-10  appear to comprise allowable subject matter similar to the parent application(s) claims. 
Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is amended to include the feature of - the probe signal is not specifically formatted for sensing by the device. Please see the ‘response’ section. Dependent claims 1 and 13 are rejected for the same reason.
Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 has been amended to include the additional caveat of - wherein the detecting is without specialized packet type of the mobile device. Please see the ‘response’ section. Dependent claims 15-20 are rejected for the same reason.
The additional limitations to claims 11 and 14 render the claims unclear as what it is Applicants are claiming as their own.  How the probe is not formatted and/or not specialized is not part of the instant invention.  In order for the probe to be detected by the ‘devices’ it must be formatted or specialized so that the devices can read the specific information sent in the probe.  Also, since the prior art doesn’t specifically teach that the signals aren’t formatted or specialized it would be supposition to assume this is the case.   
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-13 are rejected under 35 U.S.C. 103 as being un-patentable over Thompson (2009/0046633) in view of Shin (10,217,120).

Regarding claim 11, Thompson discloses – A method, comprising probe signal sensing of a radio frequency communication of a mobile device (abstract, paragraph [0012] and Fig. 1) for a signal strength of the radio frequency communication, a media access control (MAC) address of the mobile device, and a time of the radio frequency communication [0022-0027, 0038, 0058], collating the signal strength, the time and the MAC address [0029], encrypting the signal strength, the time and the MAC address [0012, 0024], transmitting the signal strength, the time and the MAC address to a wireless access point device of a wireless local area network [0055], Thompson teaches a wireless device [0033-0036] sends a signal that is received by at least three Access Points (300 [0040]). The APs send the measured signal strength of the signal, the MAC address and a timestamp to the wireless device. [0058] The wireless device sends the received data to a location based server. ([0036] and Fig. 5) The wireless device may send the data via an AP to an Internet Protocol (IP) address for the location based server. [0055]
AP 300 comprises a wireless transceiver 302 suitable for sending and receiving wireless data.  Wireless transceiver 302 may employ an antenna 304 for sending and receiving wireless signals.  Logic 306 is coupled to wireless transceiver 302 and is operable to receive data from signals received by wireless transceiver 302 and have data sent to wirelessly by wireless transceiver 302.  AP 300 may suitably comprise a network transceiver 308 for communicating with a distribution network (not shown).  A coupler 310 may be employed for coupling network transceiver 308 to the distribution network.  Network transceiver may suitably be configured to send/receive data via a wired interface and/or a wireless interface. [0040]
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have understood the wireless device, APs and location server of Thompson to operate on WAN and/or LAN networks. For example, the APs communicate with the wireless device locally but send the packaged data received from the device to the location server using the internet.  Portable wireless devices at the time typically communicated over several communication interfaces – WiFi, cellular, 3g, LTE, Bluetooth, RFID, etc. The wireless device could also send the data directly to the location server over the cellular network using IP.
Thompson doesn’t expressly teach that the probe signal is not specifically formatted for sensing by the device - for a signal strength, MAC address and a time of the communication.
In an analogous art, Shin teaches a trilateration engine (224 in Fig.4) determines a device location after receiving signal strength, time-stamp and MAC address from three access points. A trilateration-based localization 434 can be performed if there are at least three RSS measurements available for a person at a given time instant. (Col:9, Ln:55-67) (Col:10, Ln:1-67) (Col:11, Ln:1-33) and Figs. 1 & 4. 
Since the APs are listening only there is no specialized packet format other that being configured for reading the RSS, time-stamp and MAC address.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have used the Shin techniques/systems for trilateration within or in combination with the Thompson system for allowing multiple configurations for determining the mobile device location. ‘Listening’ for a probe signal and forwarding the captured data to a trilateration module, as taught in Shin, in the system of Thompson would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results.

Regarding claim 12, Thompson discloses receiving by a wide area network gateway from the wireless local area network, the signal strength, the time and the MAC address, the wide area network gateway communicatively connected to a wide area network [0055] 

Regarding claim 13, Thompson discloses receiving from the wide area network gateway the signal strength, the time and the MAC address, by a server computer communicatively connected to the wide area network. [0055] and Figs. 5 & 6.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson (2009/0046633) in view of Puneet Batta (2010/0110948) and further in view of Shin (10,217,120).

Regarding claim 14, the analysis used for claim 13 applies as the claims contain similar features. As per discussion for claim 13, the wireless device could be considered the gateway device of the claim although Thompson doesn’t expressly teach this. However, the claim doesn’t specify that the mobile device cannot also be the gateway device.  Alternately, in an analogous art, Puneet Batta teaches a wireless switch that receives the data from at least three APs rather than sending the data back to the mobile device. [0015-0016, 0037] and Figs. 1 & 4.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have merged or combined the configurations of Puneet Batta with those of Thompson so that the APs could forward the MAC address, signal strength and time-stamps taken/measured from the signal sent by a mobile device to a gateway/switch/access point instead of returned via the mobile device.  This would have saved processing, time and power resources of the mobile device.  The combination of Puneet Batta with Thompson would have been within the scope of the art whereby practitioners likely would have yielded predictable results without undue experimentation.
Thompson with Puneet Batta doesn’t expressly teach that the detecting is without specialized packet type of the mobile device.
Shin would have been obvious to combine with Thompson/Batta for the sane reasons given in claim 11.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson (2009/0046633) in view of Puneet Batta (2010/0110948) and further in view of Batta et al. (2010/0246419).

Regarding claim 15, Thompson discloses that the data is used by the location server to determine the wireless device position using any number of known location/positioning techniques. [0050] and Figs. 6. Puneet Batta teaches that the positioning is done by trilaterating the data. [0041] 
Thompson with Puneet Batta doesn’t explicitly disclose that the location is converted to x and y Cartesian coordinates.
In an analogous art, Batta et al. teaches a trilateration engine that provides an estimated location of a mobile device in x and y coordinates. The trilateration engine can be implemented at any other network device (e.g., server, access point, etc.). [0065-0066, 0073] and Figs. 4 & 5.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have merged or combined the teachings of Puneet Batta with those of Thompson and those of Batta et al. for the sake of obtaining methods and techniques known in the art for calculating locations of mobile device using trilateration.  The combination of Batta et al. with Puneet Batta and with Thompson would have provided a framework for the realization of such a system and would been within the scope of the art whereby practitioners likely would have yielded predictable results.

Regarding claim 16, Batta et al. teaches and/or suggests mapping by the server computer, a location of the mobile device per the x and y Cartesian coordinates. [0044, 0065-0066, 0073]

Regarding claim 17, Thompson discloses reporting by the server computer, the location of the mobile device. [0060]

Regarding claim 18, Thompson discloses accessing the server computer over the wide area network, by a communications device. [0036, 0055]

Regarding claim 19, Batta et al. teaches and/or suggests server computer includes at least one cloud server. [0073]

Regarding claim 20, map with trace and zoom display was well known in the art at the time of the instant invention.

Response to Arguments
Applicant's arguments, filed 04/01/2022 with respect to claims 1-20 have been fully considered but are moot due to new grounds for rejection necessitated by Applicant’s amendment.   Independent claims 1, 11 and 14 have been amended.   
Applicants allege that the prior art of record alone or in combination fails to disclose the claims as amended. 
Examiner:
Claim 1 has been amended to not include the previous claimed system components of  a wireless access point, first, second and third access devices, a WLAN, WAN and gateway and related steps.  There is a mismatch of 
Claim 11 has been amended to include a method where a device senses a probe signal of a radio frequency communication - the probe signal not specifically formatted for sensing by the device - for a signal strength, MAC address and a time of the communication. Then encrypts and transmits the data to a trilateration engine. 
Examiner understands the invention as a device is able to snoop, eavesdrop, overhear and/or intercept a probe signal sent by a mobile device as part of the mobile devices attempt to ‘discover’ access points that are able to detect the probe. The instant device doesn’t participate in the air interface protocol and therefore does not send a probe response.  Depending on the standard that the mobile device is operating in the probe signal is formatted accordingly. For the instant invention to detect the probe, measure the signal strength and capture a time-stamp and MAC address from the probe signal the format of the signal must be known.  While the intent of the probe formatting may not have been to benefit the instant invention it is specifically formatted to be sensed by devices.       

Claim 14 has been amended to include the additional caveat of - wherein the detecting is without specialized packet type of the mobile device.
The instant application teaches - the device 100 reads probe data of signal strength and transmission time, together with MAC address, of any mobile device(s) 316 within a threshold geographic (or other) range of the device 100. [0031]
The probe signals are specialized packets sent by the mobile devices.

Examiner understands that the instant devices are configured to detect, measure and read the probe information to acquire the MAC address and time-stamp. The instant devices do not send probe responses back to the mobile devices and doesn’t send the detected information to the mobile device either. 
Perhaps there is another way to differentiate the instant invention without trying to define what the probe signal isn’t.
Applicants are encouraged to contact the Examiner should they wish to discuss this response.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon whose telephone number is (571) 270-7795.  The examiner can normally be reached on Tue.-Thu. from 8:30-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM NEALON/Primary Examiner, Art Unit 2643